DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined in this Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2019 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
Claims 1-2, 5, 6-9, 12-16 and 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 6-9, 13-16 and 20 of co-pending application 15/953,731. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application ‘658 is fully disclosed and covered in the co-pending application ‘731 and they are both claiming common and substantially similar subject matter, as follows: 
The co-pending application ‘731 discloses all the limitations of the instant application including, a method, system and computer program product for managing regulatory compliance for an entity, identifying a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity, and initializing a machine learning mechanism to learn, determine, or identify the obligation from the one or more segments of the text data.  Claims 1, 2, 6, 7, 8, 9, 13, 14, 15, 16, 20 of the instant application are covered by claims 1, 2, 6, 7, 8, 9, 13, 14, 15, 16, 20 of the co-pending application ‘731.  Furthermore, claim 5 of the instant application is covered by claim 1 of the co-pending application ‘731, and claim 12 of the instant application is covered by 
Claims 1-2, 4-5, 7-9, 11-12, 14-16 and 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 11, 14-16 and 20 of co-pending application 15/953,741. 
The co-pending application ‘741 discloses all the limitations of the instant application including, a method, system and computer program product for managing regulatory compliance for an entity, identifying a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity, and initializing a machine learning mechanism to learn, determine, or identify the obligation from the one or more segments of the text data.  Claims 1, 2, 4, 7, 8, 9, 11, 14, 15, 16, 20 of the instant application are covered by claims 1, 2, 4, 7, 8, 9, 11, 14, 15, 16, 20 of the co-pending application ‘741.  Furthermore, claim 5 of the instant application is covered by claim 1 of the co-pending application ‘741, and claim 12 of the instant application is covered by claim 8 of the co-pending application ‘741.  The conflicting claims are not patentably distinct from each other since substantially similar inventive features are being claimed in both the instant application and the co-pending application ‘741 utilizing equivalent and/or obvious variants of each other.  

Claims 1-2, 5, 7-9, 12, 14-16 and 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 7-9, 14-16 and 20 of co-pending application 15/953,747. 
The co-pending application ‘747 discloses all the limitations of the instant application including, a method, system and computer program product for managing regulatory compliance for an entity, identifying a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity, and initializing a machine learning mechanism to learn, determine, or identify the obligation from the one or more segments of the text data.  Claims 1, 2, 7, 8, 9, 14, 15, 16, 20 of the instant application are covered by claims 1, 2, 7, 8, 9, 14, 15, 16, 20 of the co-pending application ‘747.  Furthermore, claim 5 of the instant application is covered by claim 1 of the co-pending application ‘747, and claim 12 of the instant application is covered by claim 8 of the co-pending application ‘747.  The conflicting claims are not patentably distinct from each other since substantially similar inventive features are being claimed in both the instant application and the co-pending application ‘747 utilizing equivalent and/or obvious variants of each other.  

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-7 are directed toward a process (method). Claims 8-14 are directed toward a system (apparatus).  Claims 15-20 are directed to a computer program product comprising non-transitory computer readable storage medium (article of manufacture). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 8 and 15 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons indicated as claim 1.
 Regarding independent claims 1, 8 & 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method, system and computer program product, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for managing regulatory compliance for an entity in a computing environment by a processor comprising:
identifying a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity.
As the underlined claim limitations above demonstrate, independent claims 1, 8 & 15  are directed to the abstract idea of managing regulatory compliance for an entity, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) fundamental economic principles or practices; and/or (ii) commercial/legal interactions; and/or (iii) managing personal behavior/relationships or interactions between people, under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
The Applicant’s Specification titled “MANAGING REGULATORY COMPIANCE FOR AN ENTITY” emphasizes the business need of financial institutions to “ensure operations, practices and/or procedures are in compliance with general business protocols, corporate compliance and/or legal regulations, policies or requirements.”  (Specification; ¶0002).
Applicant’s claims as recited above provide a business solution of gathering and processing text identifying a law, policy or regulation requiring an obligation to be performed by an entity.  Applicant’s claimed invention pertains to fundamental economic principles or practices because the limitations recite managing regulatory compliance and procedures for an entity, which pertain to “mitigating risk” expressly categorized under fundamental economic principles.  See MPEP §2106.04(a)(2)(II).  The claimed invention also pertains to commercial/legal interactions because the limitations recite managing regulatory compliance for a business entity, which pertain to “agreements in the form of contracts and/or legal obligations” expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).  Furthermore, the claim limitations are also directed towards managing personal behavior/relationships or interactions between people because the limitations recite requiring an obligation or rule to be performed by the business entity,  which pertain to “social activities, teaching, and following rules or instructions” expressly categorized under managing personal behavior/relationships or interactions between people.  See MPEP §2106.04(a)(2)(II). 
Additionally, the Examiner asserts that the claimed limitations of identifying a law, policy or regulation from text requiring an obligation, can also be considered an abstract set of mental processes because the claimed process pertains to, “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP §2106.04(a)(2)(III).  It is also well settled that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, are essentially mental processes within the abstract idea category. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).  
Dependent 2-7, 9-14, and 16-20 further reiterate the same abstract ideas with further embellishments, for example, claims 2, 9 & 16 reciting ingesting the text data from the one or more data sources upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, claims 3, 10 and 17 reciting identifying a defined scope of compliance required by the law, the policy, the regulation, claims 4, 5, 11, 12, 18 reciting determine the one or more segments with obligation content, wherein the one or more segments are sentences and the obligation content requires the obligation to conform to the law, the policy, the regulation and learn, determine, or identify the obligation from the one or more segments of the text data, or generating a compliance corpus from training for managing regulatory compliance, claims 6, 13 and 19 reciting generating a cluster of entities identified from the one or more segments of the text, claims 7, 14 and 20 reciting defining the obligation as a required action for compliance with the law, the policy, the regulation, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 & 15.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the abstract idea into a practical application.  Independent claims 1, 8 & 15 include the following underlined additional elements which do not amount to a practical application:
A method, system and computer program product, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for managing regulatory compliance for an entity in a computing environment by a processor comprising:
One or more processors with executable instructions that when executed cause the system to:
an executable portion identifying a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity.
The underlined limitations recited above in independent claims 1, 8 & 15 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor, one or more data sources and computer program product comprising non-transitory computer readable storage medium having computer readable code which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems (Specification; ¶0040).   The specification emphasizes that the claimed invention for “managing regulatory compliance for an entity” is merely done by “using a computing processor” (Specification; ¶0001, 0069, 0071).    Nothing in the Specification describes the specific operations recited in claims 1, 8 & 15 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).  Simply put, the claimed invention is merely directed to utilizing computer processor as a tool for providing a business solution for “managing regulatory compliance” (Specification; ¶0001).   Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering and processing text identifying a law, policy or regulation requiring an obligation to be performed by an entity using the claimed additional computer elements a tool to perform the recited abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h). In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e). 
Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention uses one or more data sources for data collection, analysis and output of compliance information on a computer.  When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. 
Dependent claims 2-7, 9-14 and 16-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8 & 15 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 8 & 15, furthermore, the dependent claims that include the additional elements of using machine learning or natural language processing, and using/applying lexical analysis, parsing, extraction of concepts, or semantic analysis given techniques in a computer environment amount to merely using the computer as a tool to apply instructions of the abstract idea to do nothing more than generally link the use of the judicial exception to a particular technological environment, thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.  
Although machine learning is being recited in some of the dependent claims, they are generally being used as a given tool used in the computer system, as claimed.  The given “machine learning” terms are merely applied on data gathering and data processing to compare and identify “one or more segments of the text data” (claims 5, 12, 18 for example), in the data analysis as claimed.  There is no indication in the disclosure of how any of the mentioned machine learning are actually analyzing any data output through a specific algorithm to “train” or intelligently “learn” how to generate subsequent, optimized and more accurate improved data output at all.  The Applicant's reference to these “machine learning” terms are clearly lacking the inner-workings of the intelligence aspect of what constitutes “training” of the machine learning model or algorithm, since there is no disclosure that provides how the machine learning algorithm is implemented from each subsequent iteration utilizing the outputs from previous iterations, other than claiming them as buzzwords being performed in a computer environment using a computer processor as a tool implemented, without improving the computer or technology.  The dependent claims are not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in machine learning technology. MPEP § 2106.05(a).  Thus, merely using these additional elements as additional computational tools and linking them to a computer processing environment are not sufficient to integrate the judicial exception into a practical application.  	
Therefore, the additional elements recited above in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 do not amount to significantly more than the abstract idea.  Independent claims 1, 8 & 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A method, system and computer program product, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for managing regulatory compliance for an entity in a computing environment by a processor comprising:
One or more processors with executable instructions that when executed cause the system to:
an executable portion identifying a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity.
The underlined limitations recited above in independent claims 1, 8 & 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor, one or more data sources and computer program product comprising non-transitory computer readable storage medium having computer readable code.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, storing and obtaining information for data gathering and analysis, as the Courts have held regarding receiving or transmitting data over a network are well-understood, routine and conventional. See MPEP 2106.05(d)(II).  Similarly, in this case, the invention pertains to gathering and processing text identifying a law, policy or regulation requiring an obligation to be performed by an entity using the claimed additional computer elements.  The specification in fact even purports to the computer system being well-known, “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems (Specification; ¶0040).  Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e). 
Dependent claims 2-7, 9-14 and 16-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 8 & 15 respectively, but these features only serve to further limit the abstract idea of independent claims.  The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Furthermore, the dependent claims including the additional elements of using machine learning or natural language processing, and using/applying lexical analysis, parsing, extraction of concepts, or semantic analysis given techniques in a computer environment amount to merely using the computer as a tool to apply instructions of the abstract idea to do nothing more than generally link the use of the judicial exception to a particular technological environment, thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
The general recitation of machine learning and related concepts, without any particularity, is simply not enough to amount to significantly more. See Ultramercial, 772 F.3d at 715—16 (holding the claims insufficient to supply an inventive concept because they did not “do significantly more than simply describe [the] abstract method”). The Specification fails to clearly evidence, how the use of a machine learning or any type learning is an actual technological improvement over, or differs from, the general concept of these given learning processes.  The given “machine learning” terms are merely applied on data gathering and data processing to compare and identify “one or more segments of the text data” (claims 5, 12, 18 for example), in the data analysis as claimed.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and machine learning as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 & 15, since they fail to impose any meaningful limits on practicing the abstract idea.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 & 15 since they fail to impose any meaningful limits on practicing the abstract idea.  Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CLARK (U.S. 2018/0075554)
Regarding Claims 1, 8 & 15,
	Clark teaches:
A method, system and computer program product, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Abstract, [0002, 0011-0015, 0112]) for managing regulatory compliance for an entity in a computing environment by a processor ([0007, 0040-0041, 0050, 0059, 0090, 0108, 0112]) comprising:
one or more processors with executable instructions when executed caused the system to: ([0007, 0040-0041, 0050, 0059, 0090, 0108, 0112])
identifying a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity ([0011] “These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm…the system intelligently monitors and updates regulatory compliance information in an automated fashion, and allows for the system to maintain an up-to-date taxonomy and classifications system such that the companies and other users of the system can automatically be provided with updated regulatory compliance information response to new laws and regulatory requirements, or amendments and changes to existing requirements”, [0065] “Some embodiments may also use natural language processing to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data (e.g., Requirements, Rules, Subjects, Modules, etc.) so that other aspects of the system, such as the RAI and heat map features, may utilize these relationships to identify which Rules and Requirement are most active and need to be monitored more closely”, [0099] “the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation”, see also [0041-0048] regarding parsing of the relevant qualitative data, and information retrieved from a number of data sources storing contextual about each of the laws, rules, or regulations, and the system operation parses the data to generate a “Category” of data, which may be a vertical category of regulatory law or set of laws that are all related to a single regulatory entity or specialized business area).

Regarding Claims 2, 9 & 16,
	Clark discloses the method of claim 1, system of claim 8, and computer program product of claim 15, as recited above.  Furthermore, Clark teaches ingesting the text data from the one or more data sources upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, a machine learning operation, or a combination thereof ([0041-0048] regarding parsing of the relevant qualitative data including parsing text/string data from a number of data sources, and one or more databases associated with the system, which will accept the data from blocks 102, 103, and 104, and deposit the data into an aggregated form…and then parses the data to generate a “Category” of data, which may be a vertical category of regulatory law or set of laws that are all related to a single regulatory entity or specialized business area, such as those laws and regulations of the Commodity Futures Trading Commission, [0099] “In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] regarding machine learning, [0104] “the one or more semantic or natural language processing techniques, as described further herein, may be used to identify key terms or phrases within the service provider's information and match those phrases to particular Modules, Subjects, Rules, Tasks, Regulators, Industries/Sectors, and/or Jurisdictions. At step 1606, and the system imports the service provider's service information into the system database and associates it with the selected Module, Subject, Rule, Task, Regulator, Industry/Sector, and/or Jurisdiction (or other regulatory compliance data as the case may be) already stored in the database.”, also see [0014] for semantic analysis/techniques).

Regarding Claims 3, 10 & 17,
	Clark discloses the method of claim 1, system of claim 8, and computer program product of claim 15, as recited above.  Furthermore, Clark teaches identifying a defined scope of compliance required by the law, the policy, the regulation, or a combination thereof ([0011] “These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm without the need to utilize significant resources to achieve regulatory information. In other aspects, the system intelligently monitors and updates regulatory compliance information in an automated fashion, and allows for the system to maintain an up-to-date taxonomy and classifications system such that the companies and other users of the system can automatically be provided with updated regulatory compliance information response to new laws and regulatory requirements, or amendments and changes to existing requirements”, [0038] “an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries”).  

Regarding Claims 4 and 11,
	Clark discloses the method of claim 1, system of claim 8, as recited above.  Furthermore, Clark teaches using natural language processing (NLP) to determine the one or more segments with obligation content, wherein the one or more segments are sentences and the obligation content requires the obligation to conform to the law, the policy, the regulation, or a combination thereof ([0010] “ In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that…make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data. For example, the system may determine that one Rule in one Module is related to a second rule in another Module. In this way the system can intelligently and automatically learn relationships between discrete Modules, Subjects, Rules, and so forth, and utilize these relationships in determining additional Requirements that may be relevant”, also see [0038, 0048, 0065-0066, 0068-0069]).  

Regarding Claims 5 and 12,
Clark discloses the method of claim 1, system of claim 8, as recited above.  Furthermore, Clark teaches initializing a machine learning mechanism to learn, determine, or identify the obligation from the one or more segments of the text data; or generating a compliance corpus from training one or more machine learning models for managing regulatory compliance ([0099 “In certain embodiments, the extracted and classified business operational data may be stored in a data structure similar to as described in connection with FIG. 7. In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] “For example, in some embodiments the system will compare the user's business activity and/or the user's interactions with the system interface to identify in real-time whether any of the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, or if the user's employees are engaging in conduct that is already in violation of a regulatory obligation. In certain embodiments, the system may use qualitative-based predictive analytics to determine when the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, such as machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process, or using two or more analytical models and then synthesizing the results into a single score or spread in order to improve the accuracy of predictive analytics and data mining applications (e.g., ensemble models). In a non-limiting example, an initial data set can be gathered that includes information on keystrokes and interactions with the system, and a human administrator can review the initial data set to associate the keystrokes and interactions with particular bodies of text, such as the tasks or rules or other regulatory compliance data. Once a sufficient set of data is associated with the tasks or rules, the system may utilize this initial data set as a training set and use predictive analysis to estimate when a particular keystroke or interaction may violate the particular regulatory policy that is embodied in the text”, [0038] “(g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is”).  

Regarding Claims 6, 13 & 19,
Clark discloses the method of claim 1, system of claim 8, and computer program product of claim 15, as recited above.  Furthermore, Clark teaches generating a cluster of entities identified from the one or more segments of the text data ([0044] “a system operation that parses the data to generate a “Module” of data. A Module will contain a set of discrete rules related to the rule, law, or regulation. In some embodiments, a Module may contain only data promulgated by the same entity or one or more closely related entities, such as one that falls within the umbrella of the vertical category 107. A Module thus will often be a set of qualitative or quantitative rules from individual organizations, such as the National Futures Association, the Chicago Mercantile Exchange, the Intercontinental Exchange, or that of the Commodity Futures Trading Commission itself (all of which would be overseen by the Commodity Futures Trading Commission described in vertical block 107)”).  

Regarding Claim 7, 14, and 20
Clark discloses the method of claim 1, and system of claim 8, and computer program product of claim 15, as recited above.  Furthermore, Clark teaches defining the obligation as a required action for compliance with the law, the policy, the regulation, a prohibition of conduct, behavior, or activity of the entity, a legal right, a constraint of the entity, or a combination thereof ([0015] “This allows the system to generate real-time regulatory compliance alerts based on a user's interactions with the system in order to, for example, to generate alerts when a user's employee may be about to (or are) violating a regulatory obligation, to generate alerts when regulations that are particularly applicable to the user's daily activities change, or to generate alerts when new regulations issue that are applicable to the user's activity. In addition, the system may also use the monitored information to assist the business in determining in real-time which regulatory obligations are particularly applicable to the user's business, such that the business may implement a compliance strategy”, [0038] “By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is and how likely it is to be updated”).

Regarding Claim 18,
Clark discloses the computer program product of claim 15, as recited above.  Furthermore, Clark teaches using natural language processing (NLP) to determine the one or more segments with obligation content, wherein the one or more segments are sentences and the obligation content requires the obligation to conform to the law, the policy, the regulation, or a combination thereof ([0010] “ In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that…make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data. For example, the system may determine that one Rule in one Module is related to a second rule in another Module. In this way the system can intelligently and automatically learn relationships between discrete Modules, Subjects, Rules, and so forth, and utilize these relationships in determining additional Requirements that may be relevant”, also see [0048, 0065-0066, 0068-0069]), initializing a machine learning mechanism to learn, determine, or identify the obligation from the one or more segments of the text data; or generating a compliance corpus from training one or more machine learning models for managing regulatory compliance ([0099 “In certain embodiments, the extracted and classified business operational data may be stored in a data structure similar to as described in connection with FIG. 7. In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] “For example, in some embodiments the system will compare the user's business activity and/or the user's interactions with the system interface to identify in real-time whether any of the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, or if the user's employees are engaging in conduct that is already in violation of a regulatory obligation. In certain embodiments, the system may use qualitative-based predictive analytics to determine when the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, such as machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process, or using two or more analytical models and then synthesizing the results into a single score or spread in order to improve the accuracy of predictive analytics and data mining applications (e.g., ensemble models). In a non-limiting example, an initial data set can be gathered that includes information on keystrokes and interactions with the system, and a human administrator can review the initial data set to associate the keystrokes and interactions with particular bodies of text, such as the tasks or rules or other regulatory compliance data. Once a sufficient set of data is associated with the tasks or rules, the system may utilize this initial data set as a training set and use predictive analysis to estimate when a particular keystroke or interaction may violate the particular regulatory policy that is embodied in the text”, [0038] “(g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is”).  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
HERTZ (U.S. 2019/0354544) pertaining to machine learning models to identify sentences mentioning supply chain between two companies, and an aggregation layer to take into account the evidence found.
CASTELLENOS (U.S. 2005/0182736) pertaining to categorizing content of contracts based on language patterns.
PENDYALA (U.S. 2016/0140210) pertaining to systems and methods for automatic identification of potential material facts in legal documents.
S. Sunkle, D. Kholkar and V. Kulkarni, "Informed Active Learning to Aid Domain Experts in Modeling Compliance," 2016 IEEE 20th International Enterprise Distributed Object Computing Conference (EDOC), Vienna, Austria, 2016, pp. 1-10, doi: 10.1109/EDOC.2016.7579382.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  
If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/Laura Yesildag/             Examiner, Art Unit 3629